Citation Nr: 9904792	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to an effective date prior to September 14, 1992, 
for service connection and special monthly compensation for 
sterility of the left testicle secondary to non-specific 
urethritis and gonorrhea with orchitis.  

Entitlement to an increased (compensable) rating for 
sterility of the left testicle secondary to non-specific 
urethritis and gonorrhea with orchitis.  

Entitlement to special monthly compensation for loss of use 
of a creative organ at a rate higher than provided in 
38 U.S.C.A. § 1114(k) (West 1991).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from June 1954 to June 1956.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in April 1997 which granted service connection for sterility 
of the left testicle secondary to non-specific urethritis and 
gonorrhea with orchitis and assigned a noncompensable rating, 
effective from September 14, 1992.  That rating decision also 
granted special monthly compensation at the rate provided in 
38 U.S.C.A. § 1114(k), based on loss of use of a creative 
organ.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  



FINDINGS OF FACT

1.  The medical evidence establishes that the veteran was 
sterile in December 1985.  He did not file a claim for 
service connection for sterility until September 14, 1992.  

2.  The medical evidence shows that there is no atrophy of 
either of the veteran's testes.  

3.  The veteran is in receipt of special monthly compensation 
based on loss of use of a creative organ under the provisions 
of 38 U.S.C.A. § 1114(k).  



CONCLUSIONS OF LAW

1.  An effective date prior to September 14, 1992, for 
service connection for sterility of the left testicle 
secondary to non-specific urethritis and gonorrhea with 
orchitis is not warranted under the applicable regulations.  
38 C.F.R. § 3.200(b)(2) (1998).  

2.  Sterility of the left testicle secondary to non-specific 
urethritis and gonorrhea with orchitis is noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10, and Part 4, Code 7523 (1998).  

3.  There is no legal basis for special monthly compensation 
for loss of use of a creative organ at a higher rate based on 
loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran had a 
history of gonorrhea and urethritis in 1955, followed by 
orchitis of the left testicle.  

On September 14, 1992, communication was received from the 
veteran in which he claimed service connection for sterility.  
He indicated that he continued to have "non-specific VD 
drip" from 1955 until 1972.  He further stated that in 1968 
it was determined that he had no live sperm in his semen.  
The veteran added that he had subsequently been tested twice 
and found to be sterile.  

Private medical records dated in December 1985, received in 
October 1992, and a letter from a private physician dated in 
October 1992 both indicate that there were no sperm in the 
veteran's semen analysis.  

A June 1991 private outpatient report notes the presence of 
hypospadias, bilateral descended testes, and an absent right 
vas deferens.  

In July 1993, a VA compensation examination was conducted.  
The veteran expressed no pertinent complaints, other than 
sterility.  On examination, the testicles were of normal 
size, shape, and consistency.  There was no atrophy present.  
The examiner noted the previous confirmation of sterility on 
semen analysis.  He concluded that "There is apparently no 
explanation for his sterility, other than his previous 
sexually transmitted diseases, including nonspecific 
urethritis and gonorrhea (which led [to] orchitis of the left 
testicle)."  

A rating decision in April 1997 granted service connection 
for sterility of the left testicle secondary to history of 
non-specific urethritis and gonorrhea with orchitis and 
assigned a noncompensable rating, effective from September 
14, 1992.  That rating decision also granted special monthly 
compensation under 38 U.S.C.A. § 1114, subsection (k), and 
38 C.F.R. § 3.350(a) on account of loss of use of a creative 
organ, effective from September 14, 1992.  

In July 1997, communication was received from the veteran 
that was construed by the RO as expressing disagreement with 
the assigned rating and the adequacy of the level of special 
monthly compensation, as well as with the assigned effective 
date for the award.  

A personal hearing was held before the undersigned Member of 
the Board at the RO in October 1998.  The veteran testified 
that he was not aware that he was sterile until 1968, when he 
was first tested for sterility.  He stated that the $75 he 
was receiving for compensation was inadequate, and that, in 
his opinion, he should get $350 to $400 each month because he 
could never have any children.  He denied that he was having 
any pain or other trouble with his left testicle.  


Analysis

Higher rate of special monthly compensation

The law provides that if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs, the 
additional rate of compensation therefor shall be an amount 
specified by Congress per month for each such loss or loss of 
use independent of any other compensation.  38 U.S.C.A. 
§ 1114(k) (West 1991).  

The record in this case shows that the RO has granted special 
monthly compensation based on the loss of use of a creative 
organ due to the veteran's sterility, pursuant to § 1114(k).  
The amount of the compensation that is payable on this basis 
is fixed by Congress.  There is no other law or regulation 
providing for special monthly compensation based on loss of 
use of a creative organ.  In a case such as this one, where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim for special monthly 
compensation at a higher rate than that provided in 
38 U.S.C.A. § 1114(k) must be denied.  


Earlier effective date

The effective date for a grant of direct service connection 
will be the day following separation from active service or 
date entitlement arose if claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.200(b)(2) (1998).  

The veteran testified that service connection for his 
sterility, and the corresponding grant of special monthly 
compensation, should be effective from the date he was 
separated from service, because the cause of his sterility 
was the infection and orchitis he had while in service.  
However, although the veteran's sterility may have resulted 
from the in-service infection, the earliest medical evidence 
showing sterility is the December 1985 private medical 
report.  That date, therefore, must be determined to be "the 
date entitlement arose," pursuant to § 3.400(b)(2).  

Nevertheless, the record does not reflect any communication 
from the veteran, or any evidence received from him-and he 
does not contend otherwise-that can reasonably be construed 
as a claim for service connection for sterility that was 
received prior to September 14, 1992.  He testified to his 
belief that service connection should date back to service, 
since the infection and orchitis occurred in service.  

Because the regulation requires that the later of 1) the date 
entitlement arose and 2) the date of receipt of the veteran's 
claim for benefits will be used as the effective date for a 
grant of service connection, the RO properly chose September 
14, 1992, as the effective date in this case.  Therefore, no 
earlier effective date may be assigned for the grant of 
service connection for the veteran's sterility.  

Also, because service connection for sterility was not in 
effect prior to September 14, 1992, an earlier effective date 
for the grant of special monthly compensation based on that 
disability is not warranted.  See 38 U.S.C.A. § 1114(k).  The 
veteran has failed to state a claim upon which relief can be 
granted; thus, it must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Increased rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10 (1998).  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board is cognizant of the finding of 
the Court in Fenderson v. West, No. 96-947 (Jan. 20, 1999), 
that Francisco is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for the disability.  The distinction, 
however, does not appear to be relevant in this case, where 
the level of impairment regarding the veteran's sterility, 
even according to the veteran's own testimony, has clearly 
remained static for many years.  

The rating schedule does not specifically provide criteria 
for rating sterility.  In such situations, it is permissible 
to evaluate the veteran's service-connected disorder under 
the provisions of the schedule which pertain to a closely-
related disease or injury which is analogous in terms of the 
function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (1998).  We conclude that 
the veteran's sterility is most closely analogous to atrophy 
of the testis, as both disabilities represent impairment of 
the testis.  No other diagnostic code is applicable to the 
veteran's disability.  

Complete atrophy of both testes is to be evaluated as 
20 percent disabling.  Complete atrophy of one testis is 
rated noncompensably disabling.  Code 7523.  

The medical evidence in this case shows that there is no 
atrophy of either testis; both testes are essentially normal 
in size and shape.  Accordingly, a compensable rating under 
the provisions of Code 7523 is not warranted.  

Further, the Board notes that the grant of special monthly 
compensation on the basis of loss of use of a creative organ 
contemplates compensation for sterility and the inability to 
sire children.  Rating the underlying disability on that 
basis as well would constitute impermissible pyramiding.  See 
38 C.F.R. § 4.14 (1998).  

Therefore, the Board concludes that the preponderance of the 
evidence is against an increased (compensable) rating for 
sterility.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date prior to September 14, 1992, for service 
connection and special monthly compensation for sterility of 
the left testicle secondary to non-specific urethritis and 
gonorrhea with orchitis is denied.  

An increased (compensable) rating for sterility of the left 
testicle secondary to non-specific urethritis and gonorrhea 
with orchitis is denied.  

Special monthly compensation for loss of use of a creative 
organ at a rate higher than provided in 38 U.S.C.A. § 1114(k) 
(West 1991) is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

